United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
      ___________

      No. 99-3087
      ___________

Roger Johnson; Ronald Farmer;              *
Curt Brink; Christopher Trail,             *
                                           *
             Plaintiffs,                   *
                                           *
Gerald Porter,                             *
                                           *
             Appellant,                    *
                                           *
Francis Kamuf; Willie Wright, and all      *
those prisoners similarly situated within *
the Missouri Department of Corrections *
or held by officers or agents of the State *
of Missouri who are affected by this       *
litigation,                                *
                                           *
             Plaintiffs,                   *
                                           *
        v.                                 *
                                           *
Dora B. Schriro, Superintendent;           *
Michael Groose; Lynda S. Taylor;           *
Steven E. Moore, Darin Morgan,             *
                                           *
             Appellees.                    *

      ___________                              Appeals from the United States
                                               District Court for the
      No. 99-3088                              Western District of Missouri.
      ___________

Roger Johnson; Ronald Farmer; Curt       *
Brink; Christopher Trail; Gerald Porter, *         [UNPUBLISHED]
                                          *
             Plaintiffs,                  *
                                          *
Francis Kamuf,                            *
                                          *
             Appellant,                   *
                                          *
Willie Wright, and all those prisoners    *
similarily situated within the Missouri   *
Department of Corrections or held by      *
officers or agents of the State of        *
Missouri who are affected by this         *
litigation,                               *
                                          *
             Plaintiff,                   *
                                          *
      v.                                  *
                                          *
Dora B. Schriro, Superintendent;          *
Michael Groose; Lynda S. Taylor;          *
Steven E. Moore; Darin Morgan,            *
                                          *
             Appellees.                   *

                                    ___________

                           Submitted: May 5, 2000
                               Filed: May 15, 2000
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Gerald Porter and Francis Kamuf, Missouri inmates incarcerated at the Western
Missouri Correctional Center (WMCC), appeal the district court’s order dismissing
their complaint without prejudice for failure to exhaust administrative remedies.

                                          -2-
Appellants also move to proceed in forma pauperis (IFP) on appeal. We grant them
permission to proceed IFP, leaving the fee-collection details to the district court in
accordance with 28 U.S.C. § 1915(b).

       Further, after careful review of the record, we affirm the judgment of the district
court as to Porter, because the record reveals that he has not exhausted his
administrative remedies as required by the Prison Litigation Reform Act. However, we
reverse the judgment of the district court as to Kamuf, and remand so that he may
proceed on the merits, because he exhausted his administrative remedies before the
district court dismissed the complaint. See Williams v. Norris, 176 F.3d 1089, 1090
(8th Cir. 1999) (per curiam).

       Accordingly, we grant appellants’ requests to proceed IFP on appeal; and we
affirm the judgment of the district court in part, reverse in part, and remand for further
proceedings consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-